Name: Commission Regulation (EEC) No 64/92 of 10 January 1992 adopting interim protective measures in so far as concerns Spain in regard to applications for STM licences for milk and milk products lodged between 1 and 4 January 1992
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 6/2711 . 1 . 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 64/92 of 10 January 1992 adopting interim protective measures in so far as concerns Spain in regard to applications for STM licences for milk and milk products lodged between 1 and 4 January 1992 requests, to issue licences up to a percentage of the quan ­ tities of milk applied for and to suspend all further issuing of licences for the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (1 ) thereof, Whereas Commission Regulation (EEC) No 606/86, of 28 February 1986, laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten and from Portugal ('), as last amended by Regulation (EEC) No 63/92 (2), fixes the indicative ceilings for milk sector products for 1992 and splits these up into monthly ceilings ; Whereas applications for STM licences lodged between 1 and 4 January 1992 for milk in containers of a net content not greater than two litres as regards the quanti ­ ties applied for in Portugal, and cheese of categories 5 and 6 as regards the quantities applied for in the Community of Ten, relate to quantities higher than the indicative ceiling set for the first quarter ; Whereas Article 85 (1 ) of the Act of Accession states that the Commission may take interim protective measures necessary by an emergency procedure where the situation indicates that the indicative ceiling will be attained or exceeded ; whereas to this end it is necessary, as an interim protective measure, in view of the number of HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for STM licences as referred to in Regulation (EEC) No 606/86, lodged between 1 and 4 January 1992 with the Commission for :  milk in containers: of a net content not greater than two litres falling within CN codes ex 0401 , ex 0403 and ex 0404 are hereby accepted up to 60 %, as regards the quantities applied for in Portugal,  cheese of categories 5 and 6 are hereby accepted up to 72,40% and 11,60% respectively as regards the quantities applied for in the Community of Ten. 2. The issuing of STM licences is hereby provisionally suspended for the aforementioned products over and above the percentages referred to in paragraph 1 . Article 2 This Regulation shall enter into force on 13 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States^ Done at Brussels, 10 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 58 , 1 . 3. 1986, p. 28. 0 See page 24 of this Official Journal.